DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 21 December 2021.  Claims 1-15 are pending.  Please note that the examiner of record has changed.
AIA  Examination Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to the claims are sufficient to obviate the prior rejections under 35 USC 112 and 35 USC 101.  Such rejections are hereby withdrawn.
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heuvel et al. (US Publication 2016/0063762, hereinafter Heuvel) in view of Ames et al. (US Publication 2015/0082181, hereinafter Ames), further in view of Blake et al. (US Publication 2009/0089714, hereinafter Blake).

Regarding claim 1, Heuvel discloses a computer-implemented method for overlaying a Web page on a real or virtual 3D object for viewing by a viewer, the Web page having plural…content regions ([abstract] “An augmented reality environment may be provided to an end user of a head-mounted display device (HMD) in which content (e.g., webpages) may be displayed to the end user using one or more curved slates that are positioned on a virtual cylinder”) the Web page having plural different content regions, ([0068] “The first set of content may also correspond with content for displaying a user interface associated with a computing application (e.g., an email application, a word processing application, a web browser application, a web-based application, or an instant messaging application)”, [0068] “a first set of content to be displayed using an HMD (or another mobile device) is acquired. The first set of content may include images, text, videos, live video feeds, or webpage content”) the method comprising:
allocating the…content regions of the Web page to different respective portions of the 3D object (as discussed above in Heuvel [abstract], [0068] a plurality of content is within a web-based application, and is mapped to a virtual cylinder object);
resizing at least one of the content regions of the Web page as necessary to fit said at least one of the content regions within the portion of the 3D object allocated to said at least one of the content regions (Heuvel [0063] “FIG. 4B depicts one embodiment of a set of curved slates that are displayed to an end user of an HMD, such as mobile device 19 in FIG. 1. The set of curved slates may be located on a surface of a virtual cylinder surrounding the end user. The set of curved slates include curved slate 422 (e.g., displaying a live video feed), curved slate 424 (e.g., displaying a search engine interface), curved slate 426 (e.g., displaying an electronic messaging application), and curved slate 428 (e.g., displaying a gaming application). As depicted, a virtual pointer 430 may be used by the end user to select a curved slate for repositioning on a virtual cylinder or to drag the edges or corners of a curved slate to resize the curved slate”, thus, a user can resize a curved slate content region, and in response to the newly allocated size, then as necessary, because the curved slate region is resized in response to a user resize, then the curved slate content region is resized based on the new size allocation); and
overlaying the…content regions of the Web page on the respective allocated portions of the 3D object (as discussed above in Heuvel [abstract], [0068] a plurality of content is within a web-based application, and is mapped to a virtual cylinder object).
Heuvel does not explicitly disclose wherein the allocating of the…content regions of the Web page is hierarchical, such that a content region of the Web page that has a highest importance is allocated to a portion of the 3D object that is at least one of (1) nearest to the viewer in the field of view of the viewer and (11) centremost in the field of view of the viewer. 
Ames is analogous art of a 3D user interface [abstract].  Ames shows in Fig 3a hierarchically related planes of content. Ames [0030] “As shown in FIG. 3(a), upon detecting an activation of the 3D view mode, the interface 301 displayed on a display screen 302 of a computing device 300 can be rendered to have at least two (and in many situations more) different "levels" or z-depths, where the upper level of some interface elements is rendered to appear near the outer surface of the display screen and the upper level of other interface elements can be rendered to appear at a lower level to the interface (e.g., separated a distance from the outer surface of the display screen)”.  
Ames further discloses at [0031]: “In various embodiments, interface elements rendered to appear at an upper level can be those elements determined to be more important or relevant to a user” and at [0052]: “For example, higher priority items (e.g., upcoming appointments or new messages) can be rendered at higher levels in the interface”. 
Ames at [0027] discloses “enable 3D display and interaction with the interface (e.g. a webpage) when the device is operating in a 3D view mode”.
Thus, elements rendered nearer to a user have higher importance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the 3D user interface of Heuvel with the 3D user interface of Ames so users can setup a user profile which specifies object depth preferences for a user personalized 3d view [Ames 0022].
	Heuvel and Ames fail to explicitly disclose wherein the plural content regions of the Web page are plural different content regions.  Blake discloses systems and methods for visualizing the content of websites in a 3D interface, similar to that of Heuvel and Ames.  Blake further discloses wherein the visualization of a website includes a three-dimensional object having discrete locations that each correspond to a portion of available content contained by a website (Blake at [0058] and seen in the mapping of Fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the 3D representation of web page content of Heuvel and Ames to include the separation of content into discrete regions as in Blake.  One would have been motivated to make such a combination for the advantage of providing a convenient way for users to access and keep track of content accessed on a web page.  See Blake, [0005-0006]. 

	Regarding claim 2, Heuvel, Ames, and Blake discloses wherein the resizing of said at least one of the content regions of the Web page carried out using a grid having a plurality of rows and a plurality of columns (Heuvel [0024] “The curved slate may be partitioned into a first number of grid pieces associated with a grid layout of the cylindrical work area (e.g., a curved slate may be partitioned into nine grid pieces, thus, the virtual cylinder can be segmented into nine row/column grid layout regions), wherein the grid is notionally applied to the portion of the 3D object allocated to said at least one of the content regions (as discussed above in Heuvel [abstract], the 3d object is a virtual cylinder,  so as discussed above in Heuvel [0024] the grid pieces are of the virtual cylinder (curved slate regions) and the spacing of the rows and columns of the grid are adjusted as necessary so that the grid fits said at last one of the content regions (Heuvel [0024] “The curved slate may be expanded in a horizontal manner and/or a vertical manner by dragging or moving the edges or corners of the curved slate. In one embodiment, moving and releasing the curved slate within the cylindrical work area may cause the curved slate to snap to or align with the edges of other non-selected curved slates. In this case, the curved slate may have a magnetic snapping function that aligns the curved slate with the edges of one or more other non-selected curved slates when the curved slate is released by the end user”, thus, as necessary, the spacing of the grid is adjusted (snapped to align with other grid pieces) based on a user making a resize change).

	Regarding claim 3, Heuvel, Ames, and Blake disclose prior to overlaying a specific content region of the different content regions on an allocated portion of the respective allocated portions of the 3D object, reshaping the specific content region as necessary according to the three dimensional shape of the allocated portion of the 3D object.(Ames [0022] “In some situations, a sensor remote, separate, or otherwise in communication with the device can be used to detect a change in orientation and/or position of the device. The orientation information can be received at the device from the sensor, and the device can cause the appearance of the interface to be altered based at least in part on the received orientation and/or position information”, Ames [0033] In various other embodiments, the page profile can include information indicative of the importance of the various interface elements, and this information can be used to determine the 3D appearance (e.g., height, locations, etc.) of the interface elements as the orientation of the device changes and/or the relative position of the user to the device in 3D space”, thus, a page profile is used to determine height (shape) of interface elements prior to layout to determine their 3D appearance as device orientation changes. Blake discloses separating content of a webpage into different content regions, supra).

	Regarding claim 4, Heuvel, Ames, and Blake disclose prior to overlaying a specific content region of the different content regions on an allocated portion of the respective allocated portions of the 3D object, reshaping the specific content region as necessary according to the perspective of the allocated portion of the 3D object as viewed by the user (Ames [0022] “In some situations, a sensor remote, separate, or otherwise in communication with the device can be used to detect a change in orientation and/or position of the device. The orientation information can be received at the device from the sensor, and the device can cause the appearance of the interface to be altered based at least in part on the received orientation and/or position information”, Ames [0033] In various other embodiments, the page profile can include information indicative of the importance of the various interface elements, and this information can be used to determine the 3D appearance (e.g., height, locations, etc.) of the interface elements as the orientation of the device changes and/or the relative position of the user to the device in 3D space”, thus, a page profile is used to determine height (shape) of interface elements prior to layout to determine their 3D appearance as device orientation changes.  Blake discloses separating content of a webpage into different content regions, supra).

	Regarding claim 5, Heuvel, Ames, and Blake disclose wherein the 3D object is an image of a real 3D object which is viewed by the viewer through an augmented-reality viewing device (as discussed above in Heuvel [abstract], [0068] a plurality of content is within a web-based application, and is mapped to a virtual cylinder object, Heuvel Fig 3a shows a virtual reality HMD (Head mounted device) glasses, [0021] “an augmented reality environment may be provided to an end user of a head-mounted display device (HMD) in which content (e.g., webpages, videos, and text) may be displayed to the end user using one or more curved”).

Claims 8-11 are similar in scope to claims 1-4, respectively, and are rejected under similar rationale.

Claim 12 is similar in scope to claim 8 and is rejected under similar rationale.

Claims 13-15 are similar in scope to claims 2-4, respectively, and are rejected under similar rationale.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heuvel, Ames, and Blake, further in view of Champion et. al. (“Champion”, US 2018/0144556).

	Regarding claim 6, Heuvel, Ames, and Blake do not explicitly disclose wherein the 3D object is a computer-generated image which is viewed by the viewer through a virtual reality viewing device. However, Champion is analogous art of a 3d user interface [abstract]. Champion [abstract] “browsing the internet in a 3D/virtual reality workspace”. Champion [0022] “FIGS. 5A and 5B illustrate examples of a 3D head-mounted stereoscopic display system”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the modified the 3D user interface of Heuvel, Ames, and Blake with the 3D user interface of Champion so that 3d webpage objects can be 3d printed [Champion 0127].

	Regarding claim 7, Heuvel, Ames, Blake, and Champion disclose wherein the 3D object is a real 3D object and the overlaying the different content regions of the Web page on the respective allocated portions of the 3D object comprises projecting an image of the content regions of the Web page on the respective allocated portions of the real 3D object (Champion [abstract] “browsing the internet in a 3D/virtual reality workspace”. Champion Fig 3 item 18 shows a 3D polar bear. Champion [0075] “As indicated above, the computer system 100 may be configured to display a three-dimensional (3D) scene (e.g., via stereoscopic images), or 3D content, such as scene 180, using the display 150A and/or the display 150B”. Champion [0080] “at least a portion of the 3D scene may appear as a hologram-like image above the surface of the display 150”.  Blake discloses separating content of a webpage into different content regions, supra).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145